Exhibit 10.1

 

EXECUTION VERSION

 



 

THIRD AMENDMENT
TO CREDIT AGREEMENT

 

This Third Amendment to Credit Agreement, dated as of November 7, 2017 (this
“Amendment”), by and among each of the lenders party hereto, Greatbatch Ltd., a
New York corporation (the “Borrower”), Integer Holdings Corporation (f/k/a
Greatbatch, Inc.), a Delaware corporation (“Parent”), Manufacturers and Traders
Trust Company, as the administrative agent under the Credit Agreement referred
to below (in such capacity, the “Administrative Agent”) and Credit Suisse
Securities (USA) LLC (in such capacity, the “Arranger”). Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Credit Agreement after giving effect to this Amendment.

 

WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
October 27, 2015 (as modified pursuant to that certain Consent of Lenders, dated
as of February 9, 2016 and that certain Memorandum of Correction, dated as of
April 19, 2016, as amended by that certain Amendment No. 1 to Credit Agreement,
dated as of November 29, 2016, as further amended by that certain Second
Amendment to Credit Agreement dated as of March 17, 2017, and as further
amended, restated, supplemented or otherwise modified and as in effect
immediately prior to the Third Amendment Effective Date (as defined below), the
“Credit Agreement”), among, inter alios, the Borrower, Parent, the
Administrative Agent and each Lender from time to time party thereto
(capitalized terms used but not defined herein having the meaning provided in
the Credit Agreement);

 

WHEREAS, the Borrower and Parent have requested that certain amendments and
modifications to the Credit Agreement be effected, including to permit the
refinancing of all outstanding Term B Loans as contemplated by Section 2.19.1 of
the Credit Agreement as described herein;

 

WHEREAS, subject to certain conditions, such amendments and modifications shall
include the addition of a new term loan facility (the “New Term B Facility”; the
loans thereunder, the “New Term B Loans”) the proceeds of which New Term B Loans
shall be used to replace the outstanding Term B Loans;

 

WHEREAS, the New Term B Loans will have the same terms as the Term B Loans
currently outstanding under the Credit Agreement except as otherwise set forth
herein;

 

WHEREAS, each existing Term B Lender (each, an “Existing Term B Lender” and the
existing Term B Loans held by it, its “Existing Term B Loans”) that executes and
delivers a signature page to the ‘Lender New Commitment’ dated November 7, 2017
(the “Lender New Commitment”), and in connection therewith agrees to continue
all or a portion (as determined by the Arranger and notified to such Lender) of
its outstanding Existing Term B Loans as New Term B Loans (such continued Term B
Loans, the “Continued Term B Loans” and such Term B Lenders, collectively, the
“Continuing Term B Lenders”) will thereby (i) agree to the terms of and to
become a party to this Amendment and (ii) agree to continue all or such portion
(as determined by the Arranger and notified to such Lender) of its Existing Term
B Loans outstanding on the Third Amendment Effective Date as New Term B Loans in
a principal amount equal to the aggregate outstanding principal amount of such
Existing Term B Loans so continued;

 

WHEREAS, each Person (other than a Continuing Term B Lender in its capacity as
such and in the amount of its Continued Term B Loans) that agrees to make New
Term B Loans (collectively, the “Additional Term B Lenders”) by executing and
delivering a signature page to this Agreement will make New Term B Loans to the
Borrower on the Third Amendment Effective Date in such amount (not in excess of
its commitment) as determined by the Arranger and notified to such Additional
Term B Lender;

 



 
 

 

WHEREAS, the Continuing Term B Lenders and the Additional Term B Lenders
(collectively, the “New Term B Lenders”) are severally willing to continue all
or a portion (as determined by the Arranger and notified to such Lender) of
their Existing Term B Loans as New Term B Loans and/or to make New Term B Loans,
as the case may be, subject to the terms and conditions set forth in this
Amendment;

 

WHEREAS, notwithstanding the foregoing, any Existing Term B Lender that does not
become a Continuing Term B Lender as contemplated hereby shall not otherwise be
permitted to become an Additional Term B Lender or a Continuing Term B Lender,
unless approved by the Administrative Agent; and

 

WHEREAS, the New Term B Lenders and the Administrative Agent are willing to
agree to this Amendment on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained and other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto
agree as follows:

 

SECTION I.        NEW TERM LOANS

 

A.                 Subject to the terms and conditions set forth herein, (i)
each Continuing Term B Lender agrees to continue all or a portion (as determined
by the Arranger and notified to such Lender) of its Existing Term B Loans as a
New Term B Loan on the date requested by the Borrower to be the Third Amendment
Effective Date in a principal amount equal to such Existing Term B Loans and
(ii) each Additional Term B Lender agrees to make New Term B Loans on such date
to the Borrower in a principal amount equal to such Additional Term B Lender’s
New Term B Loan Commitment (as defined below).  For purposes hereof, a Person
may become a party to the Credit Agreement as amended hereby and become a New
Term B Lender as of the Third Amendment Effective Date by executing this
Amendment or the Lender New Commitment, as applicable, and delivering to the
Administrative Agent, on or prior to the Third Amendment Effective Date, a
counterpart signature page to this Amendment or the Lender New Commitment, as
applicable, in its capacity as a New Term B Lender.  The Borrower shall give
notice to the Administrative Agent of the proposed Third Amendment Effective
Date not later than one Business Day prior thereto, and the Administrative Agent
shall notify each New Term B Lender thereof.  For the avoidance of doubt, the
Existing Term B Loans of a Continuing Term B Lender must be continued in whole
and may not be continued in part unless approved or otherwise determined by the
Administrative Agent.

 

B.                 Each Additional Term B Lender will make its New Term B Loan
on the Third Amendment Effective Date by making available to the Administrative
Agent, in accordance with the Credit Agreement, an amount equal to its New Term
B Loan Commitment.  The “New Term B Loan Commitment” of any Additional Term B
Lender will be such amount (not exceeding any commitment offered by such
Additional Term B Lender) allocated to it by the Arranger and notified to it and
the Administrative Agent on or prior to the Third Amendment Effective Date.  The
commitments of the Additional Term B Lenders and the continuation undertakings
of the Continuing Term B Lenders are several and no such Lender will be
responsible for any other such Lender’s failure to make or acquire by
continuation its New Term B Loan.  The New Term B Loans may from time to time be
Base Rate Loans or LIBOR Loans, as determined by the Borrower and notified to
the Administrative Agent in accordance with the Credit Agreement. Each New Term
B Lender, as to itself, hereby agrees to waive any indemnity claim for breakage
costs under Section 2.8.5 of the Credit Agreement in connection with the
prepayment or replacement of Existing Term B Loans contemplated hereby.

 



 
 

 

C.                 The obligation of each New Term B Lender to make or acquire
by continuation New Term B Loans on the Third Amendment Effective Date is
subject to the satisfaction of the conditions set forth in Section III of this
Amendment.

 

D.                 On and after the Third Amendment Effective Date, each
reference in the Loan Documents to “Term B Loans” shall be deemed a reference to
the New Term B Loans contemplated hereby, except as the context may otherwise
require, each reference to “Term B Lenders” shall be deemed a reference to the
New Term B Lenders.  Notwithstanding the foregoing, the provisions of the Credit
Agreement with respect to indemnification, reimbursement of costs and expenses,
increased costs and break funding payments shall continue in full force and
effect with respect to, and for the benefit of, each Existing Term B Lender in
respect of such Lender’s Existing Term B Loans.

 

E.                 The principal of the New Term B Loans shall be due and
payable in quarterly installments, each equal to (a) one-quarter of two and a
half percent (0.625%) for each payment due on December 31, 2017 and (b)
one-quarter of one percent (0.250%) on each Quarterly Payment Date that occurs
after December 31, 2017 and continuing through (and including) the last
Quarterly Payment Date prior to the Term B Loan Maturity Date, in each case,
calculated as a percentage of the original principal amount subject to
adjustment pursuant to the terms of the Credit Agreement as amended by this
Amendment); provided that each New Term B Lender hereby acknowledges and agrees
that the Borrower has prepaid, prior to the date hereof, all amounts due
pursuant to this paragraph. All amounts of principal, interest and fees relating
to Refinancing Loans not due and payable before the Term B Loan Maturity Date
are due and payable on the Term B Loan Maturity Date.

 

F.                  The final maturity date of the New Term B Loans shall be the
Term B Loan Maturity Date.

 

G.                The continuation of Continued Term B Loans may be implemented
pursuant to other procedures specified by the Administrative Agent and the
Arranger (in consultation with the Borrower), including by repayment of
Continued Term B Loans of a Continuing Term B Lender on the Third Amendment
Effective Date from the proceeds of New Term B Loans followed by a subsequent
assignment to it of New Term B Loans in the same amount and each Continuing Term
B Lender hereby agrees to execute such other documentation as may be required to
evidence such Continuing Term B Lender’s New Term B Loan Commitment.

 

SECTION II.       AMENDMENTS TO CREDIT AGREEMENT

 

2.1Amendments to Section 1: Definitions.

 

A.                 Section 1.1 of the Credit Agreement is hereby amended by
adding the following definitions in proper alphabetical sequence:

 

“Additional Term B Lender” shall have the meaning set forth in the Third
Amendment.

 

“Continuing Term B Lenders” shall have the meaning set forth in the Third
Amendment.

 

“Third Amendment” shall mean that certain Third Amendment to Credit Agreement
dated as of November 7, 2017 among the Borrower, Parent, the other Loan Parties
party thereto, the Administrative Agent, and the Lenders party thereto.

 



 
 

 

“Third Amendment Effective Date” shall mean November 7, 2017, the date on which
the conditions precedent set forth in Section III of the Third Amendment were
satisfied or waived in accordance therewith.

 

B.                 The definition of “Term B Lender” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

““Term B Lender”: each Lender that is a party to the Third Amendment in respect
of a Term B Loan Commitment. Each Additional Term B Lender shall be a Term B
Lender to the extent any such Person has executed the Third Amendment and to the
extent such Third Amendment shall have become effective in accordance with the
terms hereof and thereof, and each Continuing Term B Lender shall continue to be
a Term B Lender. The Term B Lenders as of the Third Amendment Effective Date
shall be as set forth in the Register at the time the Register is updated and/or
modified to reflect and give effect to the Third Amendment and the transactions
contemplated thereby.”

 

2.2Amendments to Section 2.1.4: Commitment to make Term B Loans.

 

Section 2.1.4 is hereby amended and restated in its entirety as follows:

 

“Upon the terms and subject to the conditions of this Agreement, each Term B
Lender agrees to make advances, including, as applicable, its obligation under
the Second Amendment to continue its outstanding “Existing Term B Loans” as
“Continued Term B Loans” as such terms are defined in the Second Amendment (such
advances, together with any Incremental Term B Loans, the “Term B Loans”) to the
Borrower on the Third Amendment Effective Date in an aggregate outstanding
principal amount not to exceed Eight Hundred Seventy Three Million, Two Hundred
Eighty Five Thousand, Nine Hundred Thirty Seven Dollars and Fifty cents
($873,285,937.50) (as the same may be increased or reduced, pursuant to the
terms of this Agreement, the “Term B Loan Commitment”); provided, however, that
the amount and percentage of the Term B Loan Commitment that any Lender is
obligated to lend shall not exceed the amount or percentage set forth on
Schedule 2.1.4 for such Term B Lender (as supplemented and amended by giving
effect to the assignments contemplated by this Agreement and any other
adjustments contemplated by this Agreement). The Term B Loan Commitment of any
Term B Lender is sometimes referred to herein as such Term B Lender’s Term B
Loan Commitment. The Borrower shall not be permitted to reborrow any amount of
the Term B Loans once repaid”.

 

2.3Amendments to Section 2.1.7: Scheduled Repayment of Term B Loans.

 

Section 2.1.7 is hereby amended and restated in its entirety as follows”

 

“The principal of the Term B Loans shall be due and payable in quarterly
installments, each equal to (a) one-quarter of two and a half percent (0.625%)
for each payment due on December 31, 2017 and (b) one-quarter of one percent
(0.250%) on each Quarterly Payment Date that occurs after December 31, 2017 and
continuing through (and including) the last Quarterly Payment Date prior to the
Term B Loan Maturity Date thereafter, in each case, calculated as a percentage
of the original principal amount subject to adjustment pursuant to the terms of
this Agreement); provided that each Term B Lender hereby acknowledges and agrees
that the Borrower has prepaid, prior to the Third Amendment Effective Date, all
amounts due pursuant to this paragraph. All amounts of principal, interest and
fees relating to Refinancing Loans not due and payable before the Term B Loan
Maturity Date are due and payable on the Term B Loan Maturity Date.”

 



 
 

 

2.4Amendments to Section 2.7.3: Repricing Event

 

Section 2.7.3 is hereby amended and restated in its entirety as follows:

 

“If any Repricing Event occurs on or prior to the date that is six months after
the Third Amendment Effective Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each Term B Lender holding Term
B Loans that are subject to such Repricing Event (including any Term B Lender
that is replaced pursuant to Section 2.14.2 (Replacement of Lenders) as a result
of its refusal to consent to an amendment giving rise to such Repricing Event),
a fee in an amount equal to one percent (1.00%) of the aggregate principal
amount of the Term B Loans subject to such Repricing Event. Such fees shall be
earned, due and payable upon the date of occurrence of the respective Repricing
Event.”

 

2.5Amendments to Section 2.8.2: Applicable Margin.

 

A.                 Section 2.8.2(a)(i) is hereby amended and restated in its
entirety as follows:

 

(i)                 For Term B Loans prior to the Third Amendment Effective
Date, two and one-half percent (2.50%) and on and after the Third Amendment
Effective Date, two and one-quarter percent (2.25%); provided, that on and after
the Third Amendment Effective Date, such Applicable Margin will step down by
one-quarter percent (0.25%) to two percent (2.00%) if the Borrower receives (i)
a public corporate family credit rating by Moody’s of “B2” (stable outlook) or
higher (such rating the “Moody’s Threshold Debt Rating”) and (ii) a public
corporate credit rating by S&P of “B” (stable outlook) or higher (such rating
the “S&P Threshold Debt Rating” and together with the Moody’s Threshold Debt
Rating, the “Debt Ratings” and upon the occurrence of both the Moody’s Threshold
Debt Rating and the S&P Threshold Debt Rating, such event a “Debt Ratings
Event”); provided further, that, any change in the Applicable Margin pursuant to
a change resulting from a Debt Ratings Event shall become effective as of the
first Business Day immediately following the later to occur of (a) the public
announcement by Moody’s or S&P, as the case may be, of a change in the Moody’s
Threshold Debt Rating or the S&P Threshold Debt Rating, as applicable, which
triggers such Debt Ratings Event and (b) the delivery of notice by the Borrower
to the Administrative Agent that a Debt Ratings Event has occurred. A Debt
Ratings Event shall cease to be continuing immediately following the first
public announcement by Moody’s or S&P, as the case may be, that either the
Moody’s Threshold Debt Rating or the S&P Threshold Debt Rating cease to apply.
For clarification purposes, to determine whether a Debt Ratings Event is
effective, a change in outlook by either Moody’s or S&P to “developing” will be
interpreted to be a continuation of the immediately previous reported outlook.

 

B.                 Section 2.8.2(b)(i) is hereby amended and restated in its
entirety as follows:

 

(i)                 For Term B Loans prior to the Third Amendment Effective
Date, three and one-half percent (3.50%) and on and after the Third Amendment
Effective Date, three and one-quarter percent (3.25%); provided, that on and
after the Third Amendment Effective Date, such Applicable Margin will step down
by one-quarter percent (0.25%) to three percent (3.00%) if a Debt Ratings Event
occurs; provided further, that, any change in the Applicable Margin pursuant to
a change resulting from a Debt Ratings Event shall become effective as of the
first Business Day immediately following the later to occur of (a) the public
announcement by Moody’s or S&P, as the case may be, of a change in the Moody’s
Threshold Debt Rating or the S&P Threshold Debt Rating, as applicable, which
triggers such Debt Ratings Event and (b) the delivery of notice by the Borrower
to the Administrative Agent that a Debt Ratings Event has occurred. A Debt
Ratings Event shall cease to be continuing immediately following the first
public announcement by Moody’s or S&P, as the case may be, that either the
Moody’s Threshold Debt Rating or the S&P Threshold Debt Rating cease to apply.
For clarification purposes, to determine whether a Debt Ratings Event is
effective, a change in outlook by either Moody’s or S&P to “developing” will be
interpreted to be a continuation of the immediately previous reported outlook.

 



 
 

 

2.6       Amendments to Schedule 2.1.4.

 

Schedule 2.1.4 is hereby amended and restated in its entirety as set forth in
Schedule 2.6 to this Amendment.

 

SECTION III.        CONDITIONS TO EFFECTIVENESS

 

This Amendment shall become effective only upon, and the obligation of the New
Term B Lenders shall be subject to, the satisfaction or waiver of all of the
following conditions precedent (the date of satisfaction or waiver of such
conditions being referred to herein as the “Third Amendment Effective Date”):

 

A.                 Borrowing Notice. The Administrative Agent shall have
received a duly completed borrowing notice for the New Term B Loans.

 

B.                 Execution. The Administrative Agent shall have received a
counterpart signature page of this Amendment duly executed by each Loan Party
and a counterpart signature page of this Amendment and the Lender New
Commitment, as applicable, duly executed by each New Term B Lender.

 

C.                 Opinion. The Administrative Agent shall have received a
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Third Amendment Effective Date) of Hodgson Russ LLP, counsel to the Borrower
and the other Loan Parties in form and substance reasonably satisfactory to the
Administrative Agent. Each Loan Party hereby requests Hodgson Russ LLP to
deliver such opinion.

 

D.                 Fees. (i) Each of the Administrative Agent and Arranger shall
have received all fees, premium (if any) and other amounts accrued (whether or
not otherwise due and payable on or prior to the Third Amendment Effective Date)
including, reimbursement or payment of all out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party under any Loan Document, and including, without
limitation, any amounts previously agreed in writing by the Arranger (or any of
its affiliates) and the Borrower and (ii) the entire aggregate principal amount
of the Term B Loans outstanding immediately prior to the Third Amendment
Effective Date and all accrued interest, fees, premiums and other amounts
(including any amounts pursuant to Section 11.14) in connection therewith shall
have been (or shall be deemed to have been) repaid in full in a manner
reasonably satisfactory to the Administrative Agent and all Interest Periods in
respect of thereof shall have been terminated.

 



 
 

 

E.                 Refinancing Term Notice. The Administrative Agent shall have
received a Refinancing Term Notice in accordance with Section 2.19.1 of the
Credit Agreement.

 

F.                  Secretary’s Certificate. The Administrative Agent shall have
received such resolutions, certificates of good standing, other certificates of
Responsible Officers of the Borrower and Parent and such other documentation as
the Administrative Agent shall reasonably request.

 

G.                Officer’s Certificate. The Administrative Agent shall have
received a certificate of a financial officer of the Borrower dated the Third
Amendment Effective Date certifying that (A) the representations and warranties
set forth in Section IV of this Amendment shall be true and correct in all
respects (or in all material respects if any such representation or warranty is
not by its terms already qualified as to materiality) as of the Third Amendment
Effective Date as if made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all respects (or in all material respects
if any such representation or warranty is not by its terms already qualified as
to materiality) as of such earlier date and (B) no Default or Event of Default
shall have occurred and be continuing.

 

Notwithstanding any other provisions of this Amendment to the contrary, the
Administrative Agent may appoint a fronting lender to act as the sole Additional
Term B Lender for purposes of facilitating funding on the Third Amendment
Effective Date. Accordingly, any signature page hereto submitted by or on behalf
of an Additional Term B Lender other than such fronting lender will be deemed
ineffective unless accepted by the Administrative Agent in its sole discretion.

 

SECTION IV.         REPRESENTATIONS AND WARRANTIES

 

In order to induce the Term B Lenders to enter into this Amendment and to amend
the Credit Agreement in the manner provided herein, each of Parent and the
Borrower hereby represents and warrants to the Administrative Agent and each
Term B Lender, as of the Third Amendment Effective Date that, before and after
giving effect to this Amendment, the following statements are true and correct
in all material respects:

 

A.                 Power; Authorization.

 

(i)                 Each Loan Party has the power and authority to execute,
deliver and perform this Amendment and the Credit Agreement, as amended by this
Amendment (the “Amended Agreement”) and the other Loan Documents to which it is
a party. Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment, the Amended Agreement and
the other Loan Documents to which it is a party.

 

(ii)               No consent or authorization of, or filing with, any Person
(including, without limitation, any Governmental Authority) is required in
connection with the execution, delivery and performance by any Loan Party, or
the validity or enforceability in accordance with its terms against any Loan
Party, of this Amendment, the Amended Agreement and the other Loan Documents to
which it is a party except for (i) such consents, authorizations and filings
which have been obtained and are in full force and effect, (ii) such consents,
authorizations and filings which the failure to obtain or perform, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change, (iii) authorizations and filings required by applicable
securities laws in connection with the exercise of remedies with respect to
pledged investment property and (iv) such filings as are necessary to perfect
the Liens of the Lenders created pursuant to the Loan Documents.

 



 
 

 

B.                 Enforceability. This Amendment has been duly executed and
delivered by each of the Loan Parties and constitutes the legal, valid and
binding obligation of each Loan Party, and is enforceable against each Loan
Party in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

C.                 Incorporation of Representations and Warranties from Credit
Agreement. The representations and warranties contained in Section 5 of the
Amended Agreement are and will be true and correct in all material respects on
and as of the Third Amendment Effective Date to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.

 

D.                 Absence of Default. No Default or Event of Default has
occurred and is continuing or will result from this Amendment.

 

SECTION V.       REAFFIRMATION OF GUARANTEES AND SECURITY INTERESTS

 

Each Loan Party hereby acknowledges its receipt of a copy of this Amendment and
its review of the terms and conditions hereof and hereby confirms and consents
to the terms and conditions of this Amendment and the transactions contemplated
thereby, including the extension of New Term B Loans. In addition, for the
benefit of the Administrative Agent on behalf of the Secured Parties (including,
without limitation, the New Term B Lenders), each Loan Party hereby (a) affirms
and confirms its guarantees, pledges, grants and other undertakings under the
Credit Agreement and the other Loan Documents to which it is a party, (b) agrees
that (i) each Loan Document to which it is a party shall continue to be in full
force and effect and (ii) all guarantees, pledges, grants and other undertakings
thereunder shall continue to be in full force and effect and shall accrue to the
benefit of the Secured Parties, including the New Term B Lenders, and (c)
acknowledges that from and after the date hereof, all New Term B Loans shall be
deemed to be Obligations. Nothing herein can or may be construed as a novation
of the Credit Agreement or any other Loan Document.

 

SECTION VI.       Ratification

 

This Amendment and the Credit Agreement and each amendment, waiver or other
modification to the Loan Documents set forth or contemplated herein and therein
shall be deemed to be effective pursuant to 2.19.1 of the Credit Agreement.

 

SECTION VII.        MISCELLANEOUS

 

A.                 Reference to and Effect on the Credit Agreement and the Other
Loan Documents.

 

(i)                 On and after the Third Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as amended by this Amendment.

 

(ii)               Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

 



 
 

 

(iii)             This Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and shall be administered and construed
pursuant to the terms of the Credit Agreement.

 

(iv)             The execution, delivery and performance of this Amendment shall
not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of any Agent or Lender under any Loan Document.

 

B.                 Limitation of Amendment and Waiver. Except as expressly set
forth herein, the terms, provisions and conditions of the Credit Agreement and
the other Loan Documents shall remain in full force and effect and in all other
respects are hereby ratified and confirmed. Nothing herein shall be deemed to
entitle the Borrower to a further consent to, or a further waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances.

 

C.                 Headings. The descriptive headings of the several sections of
this Amendment are inserted for convenience only and shall not affect the
meaning or construction of any of the provisions of this Amendment.

 

D.                 Applicable Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR
CHOICE OF LAW).

 

E.                 Severability. Every provision of this Amendment is intended
to be severable. If any term or provision of this Amendment shall be invalid,
illegal or unenforceable for any reason, the validity, legality and
enforceability of the remaining provisions shall not be affected or impaired
thereby. Any invalidity, illegality or unenforceability of any term or provision
of this Amendment in any jurisdiction shall not affect the validity, legality or
enforceability of any such term or provision in any other jurisdiction.

 

F.                  Counterparts. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

G.                Status. Each party hereto acknowledges and agrees that the New
Term B Loans constitute “Refinancing Term B Indebtedness” under the Credit
Agreement and the refinancing of the Term B Loans as contemplated hereby is
permitted under Section 2.19.1 of the Credit Agreement.

 

[Remainder of this page intentionally left blank.]

 

 

 

 



 
 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 



  ADDITIONAL TERM B LENDER:           Credit Suisse AG, Cayman Islands  
Branch,      as a New Term B Lender                     By: /s/ Christopher Day
    Name: Christopher Day     Title: Authorized Signatory                    
By:  /s/ Joan Park     Name: Joan Park     Title: Authorized Signatory  



 

 

 



[Third Amendment – Integer]

 

 

 



  INTEGER HOLDINGS CORPORATION,   as Parent           By:  /s/ Thomas J. Mazza  
  Name: Thomas J. Mazza     Title: Vice President             GREATBATCH LTD.,  
  as the Borrower                     By:   /s/ Thomas J. Mazza     Name: Thomas
J. Mazza     Title: Vice President  



 

 

 

 

 

 

 

 

 

 



[Third Amendment – Integer]

 

 



  Credit Suisse SECURITIES (usa) llc,    as Arranger                     By: 
/s/ Colin Bathgate     Name: Colin Bathgate     Title: Managing Director  



 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Third Amendment – Integer]

 

 



Consented to by:         MANUFACTURERS AND TRADERS
TRUST COMPANY, as Administrative Agent         By:  /s/ Michael J. Prendergast  
  Name: Michael J. Prendergast     Title: Vice President  



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Third Amendment – Integer]

 

 



  gbv, llc,     as a Loan Party             By:  /s/ Timothy G. McEvoy     Name:
Timothy G. McEvoy     Title: Senior Vice President                    
Electrochem solutions, inc,   as a Loan Party               By:  /s/ Thomas J.
Mazza     Name: Thomas J. Mazza     Title: Vice President                    
greatbatch-globe tool, inc.,   as a Loan Party             By:  /s/ Thomas J.
Mazza     Name: Thomas J. Mazza     Title: Vice President                    
lake region medical holdings, inc.,   as a Loan Party               By:  /s/
Thomas J. Mazza     Name: Thomas J. Mazza     Title: Vice President            
        LAKE REGION MEDICAL, INC.,   as a Loan Party                       By: 
/s/ Thomas J. Mazza     Name: Thomas J. Mazza     Title: Vice President  

 

 



[Third Amendment Acknowledgement – Integer]

 

 

  LAKE REGION MANUFACTURING, INC.,   as a Loan Party                       By: 
/s/ Thomas J. Mazza     Name: Thomas J. Mazza     Title: Vice President        
            ACCELLENT LLC,     as a Loan Party                       By:  /s/
Thomas J. Mazza     Name: Thomas J. Mazza     Title: Vice President            
        AMERICAN TECHNICAL MOLDING, INC.,   as a Loan Party                    
  By:  /s/ Thomas J. Mazza     Name: Thomas J. Mazza     Title: Vice President  
                  G&D, LLC,     as a Loan Party                       By:  /s/
Thomas J. Mazza     Name: Thomas J. Mazza     Title: Vice President            
        UTI HOLDINGS, LLC,     as a Loan Party                       By:  /s/
Thomas J. Mazza     Name: Thomas J. Mazza     Title: Vice President  

 

 



[Third Amendment – Integer]

 

 

  UTI HOLDING COMPANY,     as a Loan Party                       By:  /s/ Thomas
J. Mazza     Name: Thomas J. Mazza     Title: Vice President                    
MEDSOURCE TECHNOLOGIES HOLDINGS, LLC   as a Loan Party                      
By:  /s/ Thomas J. Mazza     Name: Thomas J. Mazza     Title: Vice President    
                NOBLE-MET LLC,     as a Loan Party                       By: 
/s/ Thomas J. Mazza     Name: Thomas J. Mazza     Title: Vice President        
            VENUSA, LTD.,     as a Loan Party                       By:  /s/
Thomas J. Mazza     Name: Thomas J. Mazza     Title: Vice President            
        SPECTRUM MANUFACTURING, INC.,   as a Loan Party                      
By:  /s/ Thomas J. Mazza     Name: Thomas J. Mazza     Title: Vice President  

 




[Third Amendment – Integer]

 

 

  MEDSOURCE TECHNOLOGIES, LLC,   as a Loan Party                       By:  /s/
Thomas J. Mazza     Name: Thomas J. Mazza     Title: Vice President            
        BRIMFIELD PRECISION, LLC,     as a Loan Party                       By: 
/s/ Thomas J. Mazza     Name: Thomas J. Mazza     Title: Vice President        
            KELCO ACQUISITION LLC,     as a Loan Party                      
By:  /s/ Thomas J. Mazza     Name: Thomas J. Mazza     Title: Vice President    
                MEDSOURCE TECHNOLOGIES, NEWTON INC.,   as a Loan Party          
            By:  /s/ Thomas J. Mazza     Name: Thomas J. Mazza     Title: Vice
President                     MEDSOURCE TRENTON LLC,     as a Loan Party        
              By:  /s/ Thomas J. Mazza     Name: Thomas J. Mazza     Title: Vice
President  

 

 



[Third Amendment – Integer]

 

 

  PORTLYN, LLC,     as a Loan Party                       By:  /s/ Thomas J.
Mazza     Name: Thomas J. Mazza     Title: Vice President  



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Third Amendment – Integer]

 

 

[SCHEDULE 2.6 – TERM B LOAN COMMITMENTS]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 
 

 

Schedule 2.6 to Third Amendment to Credit Agreement

 

 

Lender Term B Loan Commitment CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
$873,285,937.50 TOTAL $873,285,937.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 2.6 to Third Amendment

afd

 

